The present application is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to communications filed 10/29/2020.
Claims 1, 2, 4, 5, 7, 8, 12, 14, 15, 19 and 20 are amended.  
Claims 1-20 are pending.
Claims 1-20 are rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2020 has been entered.
Response to Arguments
As per independent claims 1, 12 and 19, Applicant argued that Examiner has failed to map similar terms to similar functionality as is provided in the claims. On page 7, the Examiner improperly conflates "separate directories" with "storage of a subset of encoded data slices into separate bins for listing". This flawed line of reasoning appears to have been also applied to the reading of the Van Huben reference where directory and data have been conflated. For at least these reasons, the claims are considered patentably distinct. Claim 1 recites : "identifying a subset of encoded data slices stored in a set of storage units, wherein the identifying includes at least identifying the subset based on a data retrieval time requirement", where Leggette '362 was used and the rejection identifies a threshold of returned read requests as the subset. However, the claims include at least identifying the subset based on a data retrieval requirement, not shown or taught by Leggette '362. For at least this reason, the claims are considered patentably distinct. "determining a listing type corresponding to the subset of encoded data slices, Leggette '900: wherein the listing type indicates to a storage unit of the set of storage units to store one or more of the subset of encoded data slices into a separate bin for efficient listing" The rejection once again identifies a new subset of missing encoded data slices during a rebuild operation. This reflects the most egregious reach as missing encoded data slices would be excluded from the threshold of returned read requests and therefore could not be in the same subset as Legette '362. The rejection explicitly cites, page 8, line 14, 'encoded data slices that were not received". How does this disparate subset equate to the subset defined by Leggette '362? For at least this reason, the claims are considered patentably distinct. Leggette '362: A new subset is being defined by a user vault lookup, equating to all data slices in the vault, but not applicable to the previously defined returned threshold of read requests. For at least this reason, the claims are considered patentably distinct. Another new subset is being defined in reference to FIG. 14, where the subset reflects a data storage request (not the threshold of read request returns subset as previous defined by the Examiner and not a subset already stored as is positively claimed). For at least this reason, the claims are considered patentably distinct. Applicant further argued that The rejection, at a minimum, fails to identify a same subset of encoded data slices with steps performing the identical functions specified in the claim in substantially the same way, and producing substantially the same results as the corresponding element disclosed in the specification and therefore fails to set forth aprimafacie case of obviousness. In summary, absent the above described elements, at a minimum, the claim elements are not provided for as is required (In re Wilson, 424 F.2d1382, 165 USPQ 494, 496 (CCPA 1970). In addition, each and every element as set forth in the claim is not found, either expressly or inherently described, or made obvious in a single prior art reference. It is therefore respectfully requested that the rejection be removed. However, Examiner relied on a nwely cited reference Clifford to teach these limitations of “wherein the identifying includes at least identifying the subset based on a data retrieval time requirement , generating listing slice identifiers for the subset of encoded data slices based on the listing type, wherein the listing type indicates to a storage unit of the set of storage units to store one or more of the subset of encoded data slices into a separate bin for listing”.
Claim Rejections - 35 U.S.C. 112
8. The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
    
     The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Claims 1, 12 and 19 recite “data retrieval time requirement” (Line 4 of claim 1) where it is unclear what this means as specification does not clearly redefine the term “data retrieval time requirement” and only cites that receiving an indication that the subset of encoded data slices is associated with data for distributed computing tasks, or identifying a fast data retrieval requirement (Paragraph 0041) without further clarifying the meanings of data retrieval time requirement and how the term data retrieval time requirement is defined, so the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor.
 All dependent claims are rejected using the same rationale. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leggette et al.  (US PGPUB 2011/0225362 hereinafter referred to as Leggette), and further in view of Clifford et al. (US PGPUB 2013/0318313) (hereinafter ‘Clifford’).
As per independent claim 1, Leggette discloses a method for execution by one or more processing modules of one or more computing devices of a dispersed storage network (DSN) [(Paragraphs 0038; FIGs 1 and 2) where FIG. 1 is a schematic block diagram of a computing system 10 that includes one or more of a first type of user devices 12, one or more of a second type of user devices 14, at least one distributed storage (DS) processing unit 16, at least one DS managing unit 18, at least one storage integrity processing unit 20, and a distributed storage network (DSN) memory 22 coupled via a network 24. The network 24 may include one or more wireless and/or wire lined communication systems; one or more private intranet systems and/or public internet systems; and/or one or more local area networks (LAN) and/or wide area networks (WAN) to correspond to the claimed limitation], the method comprises: identifying a subset of encoded data slices stored in a set of storage units, [(Paragraphs 0057-0059, 0091-0094 and 0128; FIGs 1, 2 and 9A) where the DS processing unit 16 issues slice read commands to at least a threshold number of the DS units 36 storing the requested data (e.g., to at least 10 DS units for a 16/10 error coding scheme). Each of the DS units 36 receiving the slice read command, verifies the command, accesses its virtual to physical memory mapping, retrieves the requested slice, or slices, and transmits it to the DS processing unit 16. Once the DS processing unit 16 has received a read threshold number of slices for a data segment, it performs an error decoding function and de-slicing to reconstruct the data segment. When Y number of data segments has been reconstructed, the DS processing unit 16 provides the data file 38 and/or data block 40 to the user device 14. Note that the first type of user device 12 performs a similar process to retrieve a data file and/or data block. Also, the processing module retrieves a set of encoded data slices from the DSN memory based on a data DSN address subsequent to the processing sequence. Next, the processing module dispersed storage error encodes the set of encoded data slices to reproduce data. Also, FIG. 9A is a flowchart illustrating an example of accessing directory information where the method begins with step 223 where a processing module receives a file access request. Such a file access request includes one or more of a requester identifier (ID), a data ID, a file name, a directory file path, a block ID, a performance requirement, an access reliability requirement, and an access type. The access type includes at least one of a read data request, a write data request, a list request, a delete request, a modify request, and a replacement request. The method continues at step 225 where the processing module identifies a directory file path based on the file access request ; (Paragraphs 0042, 0048, 0067 and 0128; FIGs 1, 2 and 9A) where the gateway module 78 uses the user information to assign a source name 35 to the data. For instance, the gateway module 60 determines the source name 35 of the data object 40 based on the vault identifier and the data object. For example, the source name may contain a file identifier (ID), a vault generation number, a reserved field, and a vault identifier (ID). As another example, the gateway module 78 may generate the file ID based on a hash function of the data object 40. Note that the gateway module 78 may also perform message conversion, protocol conversion, electrical conversion, optical conversion, access control, user identification, user information retrieval, traffic monitoring, statistics generation, configuration, management, and/or source name determination and the DS processing unit 16 issues slice read commands to at least a threshold number of the DS units 36 storing the requested data (e.g., to at least 10 DS units for a 16/10 error coding scheme). Each of the DS units 36 receiving the slice read command, verifies the command, accesses its virtual to physical memory mapping, retrieves the requested slice, or slices, and transmits it to the DS processing unit 16. Once the DS processing unit 16 has received a read threshold number of slices for a data segment, it performs an error decoding function and de-slicing to reconstruct the data segment. When Y number of data segments has been reconstructed, the DS processing unit 16 provides the data file 38 and/or data block 40 to the user device 14. Note that the first type of user device 12 performs a similar process to retrieve a data file and/or data block. Also, the processing module retrieves a set of encoded data slices from the DSN memory based on a data DSN address subsequent to the processing sequence. Next, the processing module dispersed storage error encodes the set of encoded data slices to reproduce data. Also, FIG. 9A is a flowchart illustrating an example of accessing directory information where the method begins with step 223 where a processing module receives a file access request. Such a file access request includes one or more of a requester identifier (ID), a data ID, a file name, a directory file path, a block ID, a performance requirement, an access reliability requirement, and an access type. The access type includes at least one of a read data request, a write data request, a list request, a delete request, a modify request, and a replacement request. The method continues at step 225 where the processing module identifies a directory file path based on the file access request to correspond to the claimed limitation]; determining a listing type corresponding to the subset of encoded data slices [(Paragraphs 0144, 0149-0150 and 0165-0168) where the information 238 includes accounts and/or credentials 244 include a list of user identifiers (IDs) and/or authorization levels for various available functions within the DSN system; the vault lists 246 includes vault ID's and/or corresponding user IDs associated with vaults within the DSN system; the vault access controls 248 lists user IDs and/or user groups that are authorized to access specific vaults; the registry information 250 includes a list of file directories and/or lists of units and functions associated with the DSN system, where the processing module determines standard information of the manager information. Such a determination may be based on one or more of a command, a predetermination, a list, a message, a command, elapsed time since the last backup, a change indicator, a DSN memory status indicator, a new DS managing unit activation indicator and a security indicator. For example, the processing module determines the standard information as a list of items from local memory as illustrated in FIG. 10 (Paragraphs 0144, 0149-0150 and 0165-0168) Leggette`362 also teaches wherein the data storage request message may include one or more of a user identifier (ID), data, a data object name, a data type, a data object, input access control information, a priority indicator, a security indicator, and a performance indicator and where the processing module may establish the set of access control information by extracting the set of access control information from the data storage request and/or retrieving the set of access control information based on at least one of a data ID, a user device ID, a data type, an analysis of the data, a priority indicator, a security indicator, a performance indicator, a vault lookup, a list, a command, a message, and a predetermination. Leggette further teaches the processing module establishes access control information for each encoded data slice of the set encoded data slices in accordance with the dispersed storage error encoding parameters to produce a set of access control information (i.e., each slice has its own access control information). The access control information includes at least one of: a requester ID allowed to access the data, a requester ID disallowed to access the data, a requester ID allowed to access an encoded data slice of the set of encoded data slices associated with an allowed slice name, a requester ID disallowed to access the encoded data slice of the set of encoded data slices associated with a disallowed slice name, and an access type indicator (e.g., read, store, replace, modify, delete, list, rebuild), and where the processing module appends a corresponding one of the set of access control information to one of the set of encoded data slices to produce a set of appended slices (e.g., each data slice has appended thereto its own access control information). The processing module may append the access control information to the beginning of an encoded data slice; to the end of the encoded data slice; or by embedding the access control information within the encoded data slice (Paragraphs 0053, 0071, 0089-0092, 0164-0168 and 0186; FIGs 1, 3 and 14), so the processing module determines and identifies such slice/group of slices or the set encoded data slices based on the such listing type, status indicator, access type indicator and operational parameters; (Paragraphs 0053, 0071, 0089-0092 and 0164-0168; FIGs 1, 3 and 14) where the processing module may establish the set of access control information by extracting the set of access control information from the data storage request and/or retrieving the set of access control information based on at least one of a data ID, a user device ID, a data type, an analysis of the data, a priority indicator, a security indicator, a performance indicator, a vault lookup, a list, a command, a message, and a predetermination. Alternatively, or in addition to, the processing module may query a dispersed storage (DS) managing unit based on the data ID and the user device ID to retrieve the set of access control information to correspond to the claimed limitation].
Leggette does not appear to explicitly disclose wherein the identifying includes at least identifying the subset based on a data retrieval time requirement , generating listing slice identifiers for the subset of encoded data slices based on the listing type, wherein the listing type indicates to a storage unit of the set of storage units to store one or more of the subset of encoded data slices into a separate bin for listing.
However, Clifford discloses wherein the identifying includes at least identifying the subset based on a data retrieval time requirement [(Paragraphs 0036-0037; FIG.1) where the duplication module 134 can automatically add a client or policy to a duplication group. Duplication module 134 can add a client or policy to a duplication group in response to evaluating one or more criteria associated with the client or policy. For example, duplication module 134 can detect that a policy identifies a specific storage device as its target storage device. That is, when clients identified by the policy are backed up, the backup images are stored on the given target storage device. In response to detecting that the given storage device is the target storage device for the policy, duplication module 134 can add the policy to a duplication group that includes other policies that identify the same storage device as their target storage device. In this example, duplication module 134 creates a duplication group that includes clients and/or policies that all have the same target storage device. Duplication module 134 can use other criteria as the basis for adding clients or policies to a duplication group. For example, duplication module 134 can organize clients or policies into groups based on such characteristics as the estimated duration of duplicating the clients or policies, the source location of the clients or policies, the owner of the clients or policies, the age of the clients or policies, priority of the clients or policies, and the like. Such organization results in clients and/or policies that have the same characteristics being placed in the same duplication groups. Duplication module 134 is also configured to estimate a rate at which a given backup image, policy, and/or duplication group can be duplicated from a given source storage device to a given target storage device. Based on the estimated duplication rate and the amount of data that is to be copied, duplication module 134 can calculate how long it will take to duplicate a given backup image or policy. Duplication module 134 can calculate the estimated duration to duplicate a policy based on combining the estimated durations to duplicate each of the clients identified by the policy to correspond to the claimed limitation], generating listing slice identifiers for the subset of encoded data slices based on the listing type [(Paragraphs 0026, 0033 and 0044-0045; FIG.1) where, at 230, the display module, such as display module 140 of FIG. 1, can generate and display a list of policies that are included in the selected source storage device. For example, if the duplication module receives a selection of a given source storage device at 210, such as storage device 160 of FIG. 1, the duplication module can access information associated with the storage device, such as metadata 164 of FIG. 1, to identify which policies are backed up on the selected storage device. The duplication module can transmit a list of policies that are backed up on the storage device to the display module. In response to detecting which policies are backed up on the storage device, the display module can update a display to present a list of the policies, as well as characteristics of the policies. For example, the display module can update a display to show an estimated time to duplicate the policies, or a duplication status of the policies (e.g., duplicated, in progress, or scheduled). In an embodiment, the display module displays a subset of the policies stored on a source storage device. For example, when a large number of policies is available, the display module can select an arbitrary number of policies, such as a number of policies that can be reviewed by a user in a reasonable amount of time, and displays only those policies. In an embodiment, a user can change or customize which policies are displayed. For example, the user can specify that the display module should display only those policies that can be duplicated within a specified duration, such as during a duplication window, or some other duration, which can be calculated as a function of the duplication window duration. In an embodiment, a user can command the display module to filter policies based, for example, on policy type. That is, the display module can be configured to display only policies that satisfy a criteria, such as only policies associated with a particular application or client, for example. The user can also command the display module to sort the policies according to one or more criteria, such as application type, priority, and the like, and display a sorted list of policies to correspond to the claimed limitation], wherein the listing type indicates to a storage unit of the set of storage units to store one or more of the subset of encoded data slices into a separate bin for listing [(Paragraphs 0036-0037; FIG.1) where the Duplication module 134 can employ the concept of duplication groups. That is, duplication module 134 can combine multiple backup images for one or more clients into a single group. In an embodiment, duplication operations are performed for the backup images included in a duplication group in a single, atomic duplication operation. A user can add individual backup images to a duplication group, clients to a duplication group and/or the user can add policies to a duplication group. In response to a user adding a client to a duplication group, when a duplication operation is performed for the duplication group, one or more backup images for the client are duplicated, along with backup images of the other clients included in the duplication group. If a user adds a policy to a duplication group, one or more backup images for each client identified by the policy are included in duplication operations performed for the duplication group. For example, adding a policy to a duplication group can result in all backup images for all clients identified by the policy being included in a single duplication operation. Alternatively, only a most recent backup image for each client can be included in the duplication operation; the duplication module 134 can automatically add a client or policy to a duplication group. Duplication module 134 can add a client or policy to a duplication group in response to evaluating one or more criteria associated with the client or policy. For example, duplication module 134 can detect that a policy identifies a specific storage device as its target storage device. That is, when clients identified by the policy are backed up, the backup images are stored on the given target storage device. In response to detecting that the given storage device is the target storage device for the policy, duplication module 134 can add the policy to a duplication group that includes other policies that identify the same storage device as their target storage device. In this example, duplication module 134 creates a duplication group that includes clients and/or policies that all have the same target storage device. Duplication module 134 can use other criteria as the basis for adding clients or policies to a duplication group. For example, duplication module 134 can organize clients or policies into groups based on such characteristics as the estimated duration of duplicating the clients or policies, the source location of the clients or policies, the owner of the clients or policies, the age of the clients or policies, priority of the clients or policies, and the like. Such organization results in clients and/or policies that have the same characteristics being placed in the same duplication groups. Duplication module 134 is also configured to estimate a rate at which a given backup image, policy, and/or duplication group can be duplicated from a given source storage device to a given target storage device. Based on the estimated duplication rate and the amount of data that is to be copied, duplication module 134 can calculate how long it will take to duplicate a given backup image or policy. Duplication module 134 can calculate the estimated duration to duplicate a policy based on combining the estimated durations to duplicate each of the clients identified by the policy to correspond to the claimed limitation].
Leggette and Clifford are analogous art because they are from the same field of endeavor of data storage management.
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Leggette and Clifford before him or her, to modify the method of Leggette to include the listing type and the grouping of Clifford because it will enhance duplication performance.
The motivation for doing so would be [“effective mechanisms for scheduling and performing duplication operations” (Paragraph 0020, lines 22-23 by Clifford)].
Leggette further teaches sending the listing slice names to the set of storage units; updating, for the storage unit of the set of storage units, storage of at least some of the subset of encoded data slices associated with the storage unit based on the listing type [(Paragraphs 0051-0054, 0152 and 0170-0173; FIGs 1, 3, 14 and 19) where, for each slice 42-48, the DS processing unit 16 creates a unique slice name and appends it to the corresponding slice 42-48. The slice name includes universal DSN memory addressing routing information (e.g., virtual memory addresses in the DSN memory 22) and user-specific information (e.g., user ID, file name, data block identifier, etc.). The DS processing unit 16 transmits the plurality of EC slices 42-48 to a plurality of DS units 36 of the DSN memory 22 via the DSN interface 32 and the network 24. The DSN interface 32 formats each of the slices for transmission via the network 24. For example, the DSN interface 32 may utilize an internet protocol (e.g., TCP/IP, etc.) to packetize the slices 42-48 for transmission via the network 24. The number of DS units 36 receiving the slices 42-48 is dependent on the distributed data storage parameters established by the DS managing unit 18. For example, the DS managing unit 18 may indicate that each slice is to be stored in a different DS unit 36. As another example, the DS managing unit 18 may indicate that like slice numbers of different data segments are to be stored in the same DS unit 36. For example, the first slice of each of the data segments is to be stored in a first DS unit 36, the second slice of each of the data segments is to be stored in a second DS unit 36, etc. In this manner, the data is encoded and distributedly stored at physically diverse locations to improved data storage integrity and security. Further examples of encoding the data segments will be provided with reference to one or more of FIGS. 2-19. Also, the processing module receives encoded data slices in response to the retrieval commands and re-creates the standard information in accordance with operational parameters for the manager information. The processing module stores the manager information in the memory of the DS managing unit where it may be utilized in subsequent operations of the DS managing unit to correspond to the claimed limitation]; issuing, for the storage unit, slice access information to a requesting entity in response  to one or more slice access requests based on the listing type for at least some of the subset of encoded data slices [(Paragraphs 0051-0058, 0170-0173 and 0191; FIGs 1, 3, 14, 15 and 19) where the DS processing unit 16 issues slice read commands to at least a threshold number of the DS units 36 storing the requested data (e.g., to at least 10 DS units for a 16/10 error coding scheme). Each of the DS units 36 receiving the slice read command, verifies the command, accesses its virtual to physical memory mapping, retrieves the requested slice, or slices, and transmits it to the DS processing unit 16. Once the DS processing unit 16 has received a read threshold number of slices for a data segment, it performs an error decoding function and de-slicing to reconstruct the data segment. When Y number of data segments has been reconstructed, the DS processing unit 16 provides the data file 38 and/or data block 40 to the user device 14. Note that the first type of user device 12 performs a similar process to retrieve a data file and/or data block. Also, the method continues at step 312 where the processing module determines whether the slice access request message is allowable based on the access control information. Such a determination includes at least one of determining that the requester ID is allowed access to the encoded data slice, determining that the requester ID is not allowed access to the encoded data slice, determining that the requester ID is allowed access to the encoded data slice for the type of access request, and determining that the requester ID is not allowed access to the encoded data slice for the type of access request. For example, the processing module determines the slice access request message is allowable when the access control information includes an indicator that user ID 754 is authorized to access slice name 5396 for the purpose of reading the slice but not for the purposes of modification or deletion and the slice access request message includes user ID 754 requesting a read type of access request to read an encoded data slice with a slice name 5396. As another example, the processing module determines the slice access request message is not allowable when the access control information includes an indicator that the user ID 754 is authorized to access the slice name 5396 for the purpose of reading the slice but not for the purposes of modification or deletion and the slice request message includes user ID 754 requesting a delete type of access request of the encoded data slice with the slice name 5396 to correspond to the claimed limitation]; and wherein the requesting entity receives the slice access information from at least some of the set of storage units [(Paragraphs 0051-0054, 0170-0174 and 0191; FIGs 1, 3, 14, 15 and 19) where the method continues at step 312 where the processing module determines whether the slice access request message is allowable based on the access control information. Such a determination includes at least one of determining that the requester ID is allowed access to the encoded data slice, determining that the requester ID is not allowed access to the encoded data slice, determining that the requester ID is allowed access to the encoded data slice for the type of access request, and determining that the requester ID is not allowed access to the encoded data slice for the type of access request. For example, the processing module determines the slice access request message is allowable when the access control information includes an indicator that user ID 754 is authorized to access slice name 5396 for the purpose of reading the slice but not for the purposes of modification or deletion and the slice access request message includes user ID 754 requesting a read type of access request to read an encoded data slice with a slice name 5396. As another example, the processing module determines the slice access request message is not allowable when the access control information includes an indicator that the user ID 754 is authorized to access the slice name 5396 for the purpose of reading the slice but not for the purposes of modification or deletion and the slice request message includes user ID 754 requesting a delete type of access request of the encoded data slice with the slice name 5396 to correspond to the claimed limitation].
 Therefore, it would have been obvious to combine Leggette, Leggette900 and Van Huben to obtain the invention as specified in the instant claim.
As per dependent claim 2, Leggette discloses wherein the identifying a subset of encoded data slices further includes at least one of: interpreting a request, determining to delete slices, determining to migrate slices, or determining to process a distributed computing task [(Paragraphs 0057-0059, 0091-0094 and 0128; FIGs 1, 2 and 9A) where the DS processing unit 16 issues slice read commands to at least a threshold number of the DS units 36 storing the requested data (e.g., to at least 10 DS units for a 16/10 error coding scheme). Each of the DS units 36 receiving the slice read command, verifies the command, accesses its virtual to physical memory mapping, retrieves the requested slice, or slices, and transmits it to the DS processing unit 16. Once the DS processing unit 16 has received a read threshold number of slices for a data segment, it performs an error decoding function and de-slicing to reconstruct the data segment. When Y number of data segments has been reconstructed, the DS processing unit 16 provides the data file 38 and/or data block 40 to the user device 14. Note that the first type of user device 12 performs a similar process to retrieve a data file and/or data block. Also, the processing module retrieves a set of encoded data slices from the DSN memory based on a data DSN address subsequent to the processing sequence. Next, the processing module dispersed storage error encodes the set of encoded data slices to reproduce data. Also, FIG. 9A is a flowchart illustrating an example of accessing directory information where the method begins with step 223 where a processing module receives a file access request. Such a file access request includes one or more of a requester identifier (ID), a data ID, a file name, a directory file path, a block ID, a performance requirement, an access reliability requirement, and an access type. The access type includes at least one of a read data request, a write data request, a list request, a delete request, a modify request, and a replacement request. The method continues at step 225 where the processing module identifies a directory file path based on the file access request to correspond to the claimed limitation]. 
As per dependent claim 3, Leggette discloses wherein the determining a listing type includes one or more of performing a lookup, receiving an indicator, or interpreting system registry information [(Paragraphs 0053, 0071, 0090-0092 and 0164-0168; FIGs 1, 3 and 14) where processing module determines a root directory dispersed storage network (DSN) address based on a user vault lookup for a requested data ID. Note that the data ID may include at least one of a filename, a directory name, a path, and a block number. Next, the processing module retrieves a set of encoded root directory slices from a DSN memory based on the root directory DSN address. The processing module dispersed storage error decodes the set of encoded root directory slices to reproduce a root directory, which includes at least one of a filename, a path, a size indicator, and a DSN address. Also, FIG. 14 is a flowchart illustrating an example of associating access control information with an encoded data slice. The method begins at step 292 where a processing module receives a data storage request that includes data. Such a data storage request message may include one or more of a user identifier (ID), data, a data object name, a data type, a data object, input access control information, a priority indicator, a security indicator, and a performance indicator. The method continues with step 262 of FIG. 11 and then at step 296 where the processing module dispersed storage error encodes the data in accordance with the dispersed storage error encoding parameters to produce a set of encoded data slices. The method continues at step 298 where the processing module establishes access control information for each encoded data slice of the set encoded data slices in accordance with the dispersed storage error encoding parameters to produce a set of access control information (i.e., each slice has its own access control information). The access control information includes at least one of: a requester ID allowed to access the data, a requester ID disallowed to access the data, a requester ID allowed to access an encoded data slice of the set of encoded data slices associated with an allowed slice name, a requester ID disallowed to access the encoded data slice of the set of encoded data slices associated with a disallowed slice name, and an access type indicator (e.g., read, store, replace, modify, delete, list, rebuild).  to correspond to the claimed limitation]. 
As per dependent claim 4, Leggette discloses wherein the generating listing slice identifiers includes a listing  type field of the listing slice names based on the listing type [(Paragraphs 0053, 0071, 0089-0092 and 0164-0168; FIGs 1, 3 and 14) where the processing module may establish the set of access control information by extracting the set of access control information from the data storage request and/or retrieving the set of access control information based on at least one of a data ID, a user device ID, a data type, an analysis of the data, a priority indicator, a security indicator, a performance indicator, a vault lookup, a list, a command, a message, and a predetermination. Alternatively, or in addition to, the processing module may query a dispersed storage (DS) managing unit based on the data ID and the user device ID to retrieve the set of access control information to correspond to the claimed limitation]. 
As per dependent claim 5, Leggette discloses wherein the generating listing slice identifiers includes performing a lookup for a listing entry based on the listing type [(Paragraphs 0053, 0071, 0089-0092 and 0164-0168; FIGs 1, 3 and 14) where the processing module may establish the set of access control information by extracting the set of access control information from the data storage request and/or retrieving the set of access control information based on at least one of a data ID, a user device ID, a data type, an analysis of the data, a priority indicator, a security indicator, a performance indicator, a vault lookup, a list, a command, a message, and a predetermination. Alternatively, or in addition to, the processing module may query a dispersed storage (DS) managing unit based on the data ID and the user device ID to retrieve the set of access control information to correspond to the claimed limitation]. 
As per dependent claim 6, Leggette discloses wherein the listing entry is any of: an opcode, a bit pattern, or an indicator value [(Paragraphs 0053, 0071, 0089-0092 and 0164-0168; FIGs 1, 3 and 14) where the processing module may establish the set of access control information by extracting the set of access control information from the data storage request and/or retrieving the set of access control information based on at least one of a data ID, a user device ID, a data type, an analysis of the data, a priority indicator, a security indicator, a performance indicator, a vault lookup, a list, a command, a message, and a predetermination. Alternatively, or in addition to, the processing module may query a dispersed storage (DS) managing unit based on the data ID and the user device ID to retrieve the set of access control information to correspond to the claimed limitation]. 
As per dependent claim 7, Leggette discloses wherein the sending the listing slice identifiers to the set of storage units includes sending the listing slice names as part of a listing slice name message to the set of storage units [(Paragraphs 0051-0053; FIGs 1, 3, 14 and 19) where, for each slice 42-48, the DS processing unit 16 creates a unique slice name and appends it to the corresponding slice 42-48. The slice name includes universal DSN memory addressing routing information (e.g., virtual memory addresses in the DSN memory 22) and user-specific information (e.g., user ID, file name, data block identifier, etc.). The DS processing unit 16 transmits the plurality of EC slices 42-48 to a plurality of DS units 36 of the DSN memory 22 via the DSN interface 32 and the network 24. The DSN interface 32 formats each of the slices for transmission via the network 24. For example, the DSN interface 32 may utilize an internet protocol (e.g., TCP/IP, etc.) to packetize the slices 42-48 for transmission via the network 24. The number of DS units 36 receiving the slices 42-48 is dependent on the distributed data storage parameters established by the DS managing unit 18. For example, the DS managing unit 18 may indicate that each slice is to be stored in a different DS unit 36. As another example, the DS managing unit 18 may indicate that like slice numbers of different data segments are to be stored in the same DS unit 36. For example, the first slice of each of the data segments is to be stored in a first DS unit 36, the second slice of each of the data segments is to be stored in a second DS unit 36, etc. In this manner, the data is encoded and distributedly stored at physically diverse locations to improved data storage integrity and security. Further examples of encoding the data segments will be provided with reference to one or more of FIGS. 2-19 to correspond to the claimed limitation]. 
As per dependent claim 8, Leggette discloses wherein the sending the listing slice identifiers to the set of storage units includes issuing the one or more slice access requests to the set of storage units, where the one or more slice access requests include the listing slice identifiers [(Paragraphs 0051-0054, 0152 and 0170-0173; FIGs 1, 3, 14, 15 and 19) where FIG. 15 is a flowchart illustrating an example of authenticating an encoded data slice access request. The method begins with step 306 where a processing module receives a slice access request message. Note that the access slice access request message may include one or more of a slice name, a type of access request (e.g., read, store, replace, modify, delete, list, rebuild), a requester identifier (ID), a slice name range, a source name, a dispersed storage network (DSN) virtual address, a user ID, a requester ID, a data object name, a data type, input access control information, a priority indicator, a security indicator, and a performance indicator. The method continues at step 308 where the processing module determines a requester based on one or more of information in the slice access request message (e.g., a requester ID), a lookup, a command, a message, a predetermination, and a list. The method continues at step 310 where the processing module obtains access control information based on at least one of the slice name and the requestor ID. Such obtaining of the access control information includes at least one of retrieving the access control information from a memory based on the slice name and sending an access control information request message to a dispersed storage (DS) managing unit, wherein the access control information request message includes the slice name, and receiving an access control information response message, wherein the access control information response message includes the access control information. For example the processing module determines a location of the access control information based on a lookup of a local virtual DSN address to physical location table. Next, the processing module retrieves the access control information from a memory of a DS unit at the location of the access control information to correspond to the claimed limitation]. 
As per dependent claim 9, Leggette discloses wherein the updating includes updating one or more of encoded data slice storage or a slice name list storage based on the listing type [(Paragraphs 0051-0054, and 0152; FIGs 1, 3, 14 and 19 ) where the processing module receives encoded data slices in response to the retrieval commands and re-creates the standard information in accordance with operational parameters for the manager information. The processing module stores the manager information in the memory of the DS managing unit where it may be utilized in subsequent operations of the DS managing unit to correspond to the claimed limitation]. 
As per dependent claim 10, Leggette discloses wherein the issuing includes the storage unit receiving the  one or more slice access requests, processing the one or more slice access requests based on the listing type associated with an encoded data slice of the one or more slice access requests, generating the slice access information based on the processing, and sending the slice access information to the requesting entity [(Paragraphs 0051-0058, 0170-0173 and 0191; FIGs 1, 3, 14, 15 and 19) where the DS processing unit 16 issues slice read commands to at least a threshold number of the DS units 36 storing the requested data (e.g., to at least 10 DS units for a 16/10 error coding scheme). Each of the DS units 36 receiving the slice read command, verifies the command, accesses its virtual to physical memory mapping, retrieves the requested slice, or slices, and transmits it to the DS processing unit 16. Once the DS processing unit 16 has received a read threshold number of slices for a data segment, it performs an error decoding function and de-slicing to reconstruct the data segment. When Y number of data segments has been reconstructed, the DS processing unit 16 provides the data file 38 and/or data block 40 to the user device 14. Note that the first type of user device 12 performs a similar process to retrieve a data file and/or data block.. 
As per dependent claim 11, Leggette discloses wherein the requesting entity receiving the slice access information includes receiving the slice access information and processing the received slice access information based on a corresponding one of the one or more slice access requests [(Paragraphs 0051-0054, 0170-0173 and 0191; FIGs 1, 3, 14, 15 and 19) where the method continues at step 312 where the processing module determines whether the slice access request message is allowable based on the access control information. Such a determination includes at least one of determining that the requester ID is allowed access to the encoded data slice, determining that the requester ID is not allowed access to the encoded data slice, determining that the requester ID is allowed access to the encoded data slice for the type of access request, and determining that the requester ID is not allowed access to the encoded data slice for the type of access request. For example, the processing module determines the slice access request message is allowable when the access control information includes an indicator that user ID 754 is authorized to access slice name 5396 for the purpose of reading the slice but not for the purposes of modification or deletion and the slice access request message includes user ID 754 requesting a read type of access request to read an encoded data slice with a slice name 5396. As another example, the processing module determines the slice access request message is not allowable when the access control information includes an indicator that the user ID 754 is authorized to access the slice name 5396 for the purpose of reading the slice but not for the purposes of modification or deletion and the slice request message includes user ID 754 requesting a delete type of access request of the encoded data slice with the slice name 5396 to correspond to the claimed limitation]. 
As for independent claims 12 and 19, the applicant is directed to the rejections to claim 1 set forth above, as they are rejected based on the same rationale.
As for dependent claim 13, the applicant is directed to the rejections to claim 3 set forth above, as they are rejected based on the same rationale.
As for dependent claim 14, the applicant is directed to the rejections to claim 4 set forth above, as they are rejected based on the same rationale.
As for dependent claims 15 and 20, the applicant is directed to the rejections to claim 5 set forth above, as they are rejected based on the same rationale.
As for dependent claim 16, the applicant is directed to the rejections to claim 9 set forth above, as they are rejected based on the same rationale.
As for dependent claim 17, the applicant is directed to the rejections to claim 10 set forth above, as they are rejected based on the same rationale.
As for dependent claim 18, the applicant is directed to the rejections to claim 11 set forth above, as they are rejected based on the same rationale.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT. Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2857. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135